DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
Claims 2, 3, 10 and 11 are cancelled.  Claims 1, 4-6, 9 and 12-14 are amended.  Claims 1, 4-9 and 12-20 are pending.

Allowable Subject Matter
Claims 1, 4-9 and 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 was found to be allowable because the circuitry configured to detect a corresponding point between a pixel of the projection unit of the projection imaging apparatus whose posture has not changed and a pixel of the imaging unit of the projection imaging apparatus whose posture has changed.

Claim 4 was found to be allowable because a circuitry detects a change in a corresponding point between a pixel of the projection unit and a pixel of the imaging unit of the projection imaging apparatuses; detect a posture change in each projection imaging apparatus on the basis of a sensor output from a sensor unit which is included in each projection imaging apparatus and detects at least one of a position and a direction; and determine whether a posture of each projection imaging apparatus has changed on the basis of a detection result of the change in the corresponding point and a detection result of the change in each projection imaging apparatus, wherein the corresponding point is detected between one of the projection imaging apparatuses whose posture is determined to have changed and one of the projection imaging apparatuses whose posture is determined to have not changed, and a relative posture is estimated of the projection imaging apparatus whose posture is determined to have changed with respect to the projection imaging apparatus whose posture is determined to have not changed.

Claim 5 was found to be allowable because a circuitry configured to detect a corresponding point between a pixel of the projection unit and a pixel of the imaging unit of the projection imaging apparatus whose posture has changed; and estimate a shape of the projection surface on the basis of the detected corresponding point for a relation between a pixel of the projection unit and a pixel of the imaging unit of the projection imaging apparatus whose posture has changed.

Claim 8 is allowed as being dependent on claim 5.

Claim 6 was found to be allowable because a circuitry configured to detect a corresponding point between a pixel of the projection unit and a pixel of the imaging unit of the projection imaging apparatus whose posture has not changed; and estimate a shape of the projection surface on the basis of the detected corresponding point for a relation between a pixel of the projection unit and a pixel of the imaging unit of the projection imaging apparatus whose posture has not changed.

Claim 7 is allowed as being dependent on claim 6.

Claim 9 was found to be allowable because the method of detecting a corresponding point between a pixel of the projection unit of the projection imaging apparatus whose posture has not changed and a pixel of the imaging unit of the projection imaging apparatus whose posture has changed.

Claim 12 was found to be allowable because the method of detecting a change in a corresponding point between a pixel of the projection unit and a pixel of the imaging unit of the projection imaging apparatuses; detecting a posture change in each projection imaging apparatus on the basis of a sensor output from a sensor unit which is included in each projection imaging apparatus and detecting at least one of a position and a direction; and determining whether a posture of each projection imaging apparatus has changed on the basis of a detection result of the change in the corresponding point and a detection result of the change in each projection imaging apparatus, wherein the corresponding point is detected between one of the projection imaging apparatuses whose posture is determined to have changed and one of the projection imaging apparatuses whose posture is determined to have not changed, and a relative posture is estimated of the projection imaging apparatus whose posture is determined to have changed with respect to the projection imaging apparatus whose posture is determined to have not changed.

Claim 13 was found to be allowable because of the method of detecting a corresponding point between a pixel of the projection unit and a pixel of the imaging unit of the projection imaging apparatus whose posture has changed; and estimating a shape of the projection surface on the basis of the detected corresponding point for a relation between a pixel of the projection unit and a pixel of the imaging unit of the projection imaging apparatus whose posture has changed.

Claim 16 is allowed as being dependent on claim 13.

Claim 14 was found to be allowable because of the method detecting a corresponding point between a pixel of the projection unit and a pixel of the imaging unit of the projection imaging apparatus whose posture has not changed; and estimating a shape of the projection surface on the basis of the detected corresponding point for a relation between a pixel of the projection unit and a pixel of the imaging unit of the projection imaging apparatus whose posture has not changed.

Claim 15 is allowed as being dependent on claim 14.

Claim 17 was found to be allowable because a circuitry configured to: detect a corresponding point between a pixel of a projection unit and a pixel of an imaging unit of a projection imaging apparatus whose posture has not changed during the projection of the image; and estimate a shape of only a portion of a projection surface that extends outside of an initial projection range of the projection surface, the portion of the projection surface being smaller than a total surface of the projection surface and whose shape is unknown within a range on which the image is projected, based on the corresponding point.

Claim 18 is allowed as being dependent on claim 17.

Claim 19 was found to be allowable because a detecting a corresponding point between a pixel of a projection unit and a pixel of an imaging unit of a projection imaging apparatus whose posture has not changed during the projection of the image; and estimating a shape of only a portion of a projection surface that extends outside of an initial projection range of the projection surface, the portion of the projection surface being smaller than a total surface of the projection surface and whose shape is unknown within a range on which the image is projected, based on the corresponding point.

Claim 20 is allowed as being dependent on claim 19.

The closest available prior art Hara (US PG Pub. 20160140714) discloses an information processing apparatus comprising:  a circuitry configured to:  detect a corresponding point between a pixel of a projection unit (projection optical system 17 of fig. 5) and a pixel (para. 0062; This pixel is a pixel of the image which is projected by, for example, the projector 100) of an imaging unit (image capturing unit 202 of fig. 4) for a relation between one of projection imaging apparatuses whose posture has changed (para. 0076; The image capturing unit 202 captures the pattern light projected onto the plane body 11) and one of projection imaging apparatuses whose posture has not changed (para. 0076; changing the position and the posture of the projector 100 to some different positions and some different postures.); and estimate a relative posture of the projection imaging apparatus whose posture has changed with respect to the projection imaging apparatus whose posture has not changed based on the corresponding point (para. 0077; reflection position estimating unit 34 estimates the reflection position p, at which the light beam of the pattern light projected on the plane body 11...using the captured images captured while the position and the position and the posture of the projector 100 are changed to some different positions and the some different postures. Para. 0078; The plane body position and posture estimating unit 35 estimates a position (hereinafter, referred to as a relative position) of the plane body 11 relative to the projector 100 and a posture (hereinafter, referred to as a relative posture) of the plane body 11 relative to the projector 100 using the reflection position p. Said differently, a rotation matrix Ri and a translation vector ti of the plane body 11 relative to the projector 100 are acquired in the some positions and postures.); however, Hara fails to teach or render obvious wherein the circuitry configured to detect a corresponding point between a pixel of the projection unit of the projection imaging apparatus whose posture has not changed and a pixel of the imaging unit of the projection imaging apparatus whose posture has changed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANELL L OWENS whose telephone number is (571)270-5365. The examiner can normally be reached 9:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANELL L OWENS/Examiner, Art Unit 2882                                                                                                                                                                                                        28 July 2022

/BAO-LUAN Q LE/Primary Examiner, Art Unit 2882